Citation Nr: 1019218	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

At the February 2010 hearing, the Veteran raised the issue of 
entitlement to service connection for depression.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA should consider alternative psychiatric disorders 
within the scope of an initial claim for service connection 
for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).   Therefore, the claim of 
entitlement to service connection for depression is part of 
the issue on appeal.  Given the Board's decision below, the 
appellant is not prejudiced by the Board's consideration of 
that claim without an initial review by the RO.

The issue of entitlement to service connection for type II 
diabetes mellitus, to include as due to exposure to Agent 
Orange, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Claimed in-service stressors concerning a rocket or 
mortar attack on Da Nang airfield and  mortar attacks on the 
Veteran's unit in May and July 1969 are supported by credible 
supporting evidence.

2.  The evidence is in equipoise as to whether the appellant 
has PTSD, and there is competent medical evidence showing 
that PTSD and major depressive disorder are related to 
corroborated stressors in service.


CONCLUSION OF LAW

PTSD and a major depressive disorder were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

The Veteran's alleged stressors concerning a rocket or mortar 
attack on Da Nang airfield and mortar attacks on the 
Veteran's unit in May and July 1969 are supported by credible 
supporting evidence in the form of the March 2007 response of 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  

As to whether the appellant has PTSD, a May 2007 VA PTSD 
examiner, a psychologist, diagnosed no Axis I disorder, PTSD-
related symptoms.  Vet Center social workers and a 
psychologist, a private counselor, and a VA doctor have 
diagnosed PTSD.  These health care professionals have 
concluded that post traumatic stress disorder is due to in-
service stressors.  

The lack of a diagnosis of PTSD by the VA examiner was based 
on the fact that the PTSD-related symptoms were not 
significantly distressing to the claimant.  Still other 
health care professionals have found the appellant to suffer 
from PTSD due to verified in-service stressors.  Hence, the 
Board finds that the evidence is equally balanced as to 
whether the Veteran has PTSD.  When the evidence for and 
against the claim is in relative equipoise, by law, the Board 
must resolve all reasonable doubt in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the 
evidence shows that the appellant has PTSD due to service, 
and service connection is in order.  38 U.S.C.A. §§ 1110, 
5107.

Further, a July 2009 private psychological evaluation report 
shows that the Veteran has major depressive disorder and that 
the examiner related to the in-service stressors.  Likewise, 
in an April 2010 statement a VA doctor also indicated that 
the appellant's PTSD symptoms included depression and that 
the depression was related to service.  As there is no 
competent evidence to the contrary, service connection for a 
major depressive disorder is in order.  38 U.S.C.A. §§ 1110, 
5107.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD and major depressive disorder, is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


